UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 28, 2007 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-16667 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania 19335 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. At it’s meeting on November 28, 2007, the Board of Directors of DNB Financial Corporation (the “Registrant”) upon the recommendation of the Benefits and Compensation Committee (the “Committee”), approved the following Restricted Stock Awards effective November 28, 2007, under the DNB Financial Corporation Incentive Equity and Deferred Compensation Plan , for the following members of the Registrant’s Board of Directors: Name Title No.Restricted Shares Awarded Mildred Joyner Director 500 EliSilberman Director 500 James Koegel Director 500 James Thornton Director 500 Thomas Fillippo Director 500 Pursuant to the terms ofthe Restricted Stock Award Agreements between the Registrant and each grantee, the awards are subject to cliff vesting on the earlier of a change in control of the Registrant (as defined in the award agreement) or the expiration of 3 years, but vesting is conditioned upon continued service with the Registrant and/or DNB First, National Association (the “Bank”) prior to the issuance of such plan shares. Upon issue, resale of these shares is contractually restricted for an additional year after the date of issue. The market value of the plan shares on the date of their grant, November 28, 2008, as determined by averaging the Bid and the Ask Price on the Grant date, was $16.95 per share.The award agreements further provide that, upon vesting and issuance of the plan shares, the grantee may elect to pay withholding taxes on the award in cash or by electing to apply some of the awarded shares at their fair market value, or both. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At it’s meeting on November 28,2007, the Board of Directors of DNB Financial Corporation (the “Registrant”) upon the recommendation of the Benefits and Compensation Committee (the “Committee”), approved the following Restricted Stock Awards effective November 28, 2007, under the DNB Financial Corporation Incentive Equity and Deferred Compensation Plan, for the following members of the Registrant’s executive management: Name Title No.Restricted Shares Awarded William Latoff Chairman & CEO 3,000 William Hieb President & COO 2,000 Albert Melfi EVP & Senior Loan Officer 1,500 Rich Hartmann EVP/Retail Banking 1,000 Ronald Dankanich EVP/Operations & Secretary 1,000 Gerald Sopp EVP & CFO/DNB Financial Corporation 1,000 Bruce Moroney EVP & CFO/DNB First, National Association 1,000 Pursuant to the terms ofRestricted Stock Award Agreements between the Registrant and each grantee, the awards are subject to cliff vesting on the earlier of a change in control of the Registrant (as defined in the award agreement) or the expiration of 3 years, but vesting is conditioned upon continued employment with the Registrant and/or DNB First, National Association (the “Bank”) prior to the issuance of such plan shares. Upon issue, resale of these shares is contractually restricted for an additional year after the date of issue. The market value of the plan shares on the date of their grant, November 28, 2008, as determined by averaging the Bid and the Ask Price on the Grant date, was $16.95 per share.The award agreements further provide that, upon vesting and issuance of the plan shares, the grantee may elect to pay withholding taxes on the award in cash or by electing to apply some of the awarded shares at their fair market value, or both. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation December 3, 2007 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President
